Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a method and/or a modular heater for operating a three-dimensional (3D) metal object manufacturing system comprising (a) a sensor indicating a temperature of a surface of a metal object; (b) a controller comparing the sensed temperature with a predetermine temperature; (c) the controller operating with at least one actuator to change an angular orientation of a frame mounted to an end of a reciprocating arm having a longitudinal axis with respect to the metal object, a plurality of independently controlled heating elements being arranged within the frame; and (d) providing electrical power selectively to the heating elements in the plurality of heating elements to heat the 3D metal object prior to formation of a next layer of the 3D metal object when the temperature indicated by the signal from the sensor is less than the predetermined temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116